Exhibit 10.5

SECOND AMENDMENT TO

OPERATING AGREEMENT OF

THE NEW YORK TIMES BUILDING LLC

(a New York limited liability company)

SECOND AMENDMENT TO OPERATING AGREEMENT OF THE NEW YORK TIMES BUILDING LLC (this
“Amendment”) dated this 15th day of August, 2006 by and between FC EIGHTH AVE.,
LLC, a Delaware limited liability company, having an office at One MetroTech
Center North, Brooklyn, New York 11201 (“FC Member”), and NYT REAL ESTATE
COMPANY LLC, a New York limited liability company, having an office at 229 West
43rd Street, New York, New York 10036 (“NYTC Member”).

WHEREAS:

A.            FC Lion LLC, a New York limited liability company (“Original FC
Member”) and NYTC Member formed a limited liability company under the name of
The New York Times Building LLC (the “Company”) and in connection therewith
executed the Operating Agreement of the Company dated December 12, 2001 (the
“Agreement”), which was thereafter amended by a First Amendment dated June 25,
2004 (the “Amendment”; and as so amended, the “Operating Agreement”); and

B.            The Company is developing a certain building and improvements on
the land known as and having a street address of 620 Eighth Avenue, New York,
New York; and

C.            Immediately prior to the execution of this Amendment, the Company
subjected its interest in said land and improvements to the provisions of
Article 9-B of the Real Property Law of the State of New York pursuant to that
certain Declaration of Leasehold Condominium Establishing Plan of Leasehold
Condominium Ownership of Premises Known as and Having a Street Address of 620
Eighth Avenue, New York, New York; and

D.            The Operating Agreement had contemplated that said interest in
land and improvements would not be subjected to said Condominium Declaration
until, among other things, the Completion Date (as defined in the Operating
Agreement) has occurred; and

E.             At the request of Original FC Member, the Members are subjecting
the land and improvements to said Condominium Declaration notwithstanding that
the Completion Date has not yet occurred; and

F.             Immediately prior to the execution of this Amendment, Original FC
Member has assigned to New FC Member all of Original FC Member’s membership
interest in the Company pursuant to that certain Assignment and Assumption of
Membership Interest dated of even date herewith (the “Assignment”); and


--------------------------------------------------------------------------------




G.            As a result of the early recording of the Condominium Declaration,
the Members have agreed to certain additional remedies in the event FC Member is
the “Defaulting Member”, as such term is defined in Section 3.04(a) of the
Operating Agreement; and

H.            The Members have reallocated between them certain space within the
Improvements, including 1,163 square feet on the 28th Floor from FC Member to
NYTC Member and 1,689 square feet on the 51st Floor from NYTC Member to FC
Member; and

I.              The Members have agreed that 10,000 square feet of Floor Area
Ratio (“FAR”) located on the roof of the Improvements is to be characterized as
FC Special Limited Common Areas in the Condominium Declaration; and

J.             As a result of all of the foregoing and certain other matters as
hereinafter set forth, the Members desire to modify the Operating Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by both Members, the Members agree to modify
the Operating Agreement as follows:

1.             Defined Terms.  All capitalized terms used herein shall have the
same meaning ascribed to them in the Operating Agreement unless otherwise
defined herein.

2.             Condominium Units.

(a)           Section 1.51 of the Agreement is amended and restated as follows: 
“FC Member Space” means the “FC Collective Unit” as defined in the Condominium
Declaration.

(b)           Section 1.87 of the Agreement is amended and restated as follows: 
“NYTC Member Space” means the “NYTC Collective Unit” as defined in the
Condominium Declaration.

(c)           Section 1.101 of the Agreement is amended and restated as
follows:  “Retail Space” means the “Retail Unit” as defined in the Condominium
Declaration.

(d)           Section 1.116 of the Agreement is amended and restated as follows:
“SPU” means the “SPU Unit” as defined in the Condominium Declaration.

(a)           References in the Agreement to “common areas” shall hereafter mean
the “Common Areas” as defined in the Condominium Declaration.

3.             Land Share; Percentage Interest.

(a)  The Members acknowledge that the Land Share, as defined in Section 1.73 of
the Agreement, of FC Member is and has been 42.5877 % and the Land Share of NYTC
Member is and has been 57.4123%.  The Land Shares shall be further adjusted as
provided in Section 1.73 of the Agreement.

2


--------------------------------------------------------------------------------




(b)  The Members acknowledge that the Percentage Interest, as defined in Section
1.93 and 3.03 of the Agreement, of FC Member is and has been 42.2842% and the
Percentage Interest of NYTC Member is and has been 57.7158%.  Said Percentage
Interests shall be further adjusted as provided in Section 3.03 of the
Agreement.


4.             CAPITAL CONTRIBUTIONS. THE MEMBERS SHALL CONTINUE TO BE OBLIGATED
TO MAKE CAPITAL CONTRIBUTIONS IN ACCORDANCE WITH THE PROVISIONS OF THE OPERATING
AGREEMENT, NOTWITHSTANDING THE RECORDING OF THE CONDOMINIUM DECLARATION.  IN ANY
CIRCUMSTANCES UNDER SECTION 3.04 OF THE OPERATING AGREEMENT WHEREIN NYTC MEMBER
WOULD HAVE THE RIGHT TO ACQUIRE THE INTEREST OF FC MEMBER IN THE COMPANY WITHOUT
FURTHER PAYMENT BY NYTC MEMBER TO ANY PERSON, NYTC MEMBER SHALL ALSO HAVE THE
RIGHT, AT ITS ELECTION, TO ACQUIRE ALL OF THE MEMBERSHIP INTERESTS OF FC 42
HOTEL, LLC IN FC MEMBER WITHOUT FURTHER PAYMENT BY NYTC MEMBER TO ANY PERSON. 
CONCURRENTLY HEREWITH, IN ORDER TO EFFECTUATE THE PROVISIONS OF THE IMMEDIATELY
PRECEDING SENTENCE, (I) THE OPERATING AGREEMENT OF FC MEMBER IS BEING AMENDED
AND RESTATED, AND (II) FC 42 HOTEL, LLC IS ENTERING INTO A PLEDGE AND ASSIGNMENT
AGREEMENT IN FAVOR OF NYTC MEMBER PLEDGING ITS MEMBERSHIP INTERESTS IN FC
MEMBER.


5.             CONVERSION DATE ACTIONS.  THE ACTIONS SET FORTH IN SECTION 6.02
OF THE AGREEMENT IN CLAUSES (I), (II) AND A PORTION OF (VI) (REGARDING THE
APPOINTMENT OF THE INITIAL MANAGERS OF THE CONDOMINIUM AND THE INCORPORATION OF
THE CONDOMINIUM ASSOCIATION), HAVE EITHER BEEN WAIVED OR TAKEN PLACE
SIMULTANEOUSLY HEREWITH AND SAID CLAUSES ARE DELETED FROM SAID SECTION 6.02. 
UNTIL THE CONVERSION DATE, AND EXCEPT AS PROVIDED IN THIS AMENDMENT TO THE
CONTRARY, THE OPERATING AGREEMENT (AND NOT THE CONDOMINIUM DECLARATION) SHALL
GOVERN THE MEMBERS’ RESPECTIVE RIGHTS AND OBLIGATIONS WITH RESPECT TO THE
PROJECT.


6.             SIGNAGE.  SECTION 5.10 (C) OF THE AGREEMENT IS AMENDED AND
RESTATED AS FOLLOWS: ALL MATTERS RELATING TO SIGNAGE SHALL BE SUBJECT TO THE
TERMS OF THE GROUND LEASE (INCLUDING WITHOUT LIMITATION DUO) AND THE CONDOMINIUM
DECLARATION.


7.             CONDOMINIUM DECLARATION.  SECTION 15 OF THE AMENDMENT IS HEREBY
DELETED AND THE MEMBERS ACKNOWLEDGE THAT THE NYTC MEMBER RIGHT OF FIRST OFFER TO
LEASE IS IN ACCORDANCE WITH THE CONDOMINIUM DECLARATION.


8.             ROOFTOP SPACE.  SIMULTANEOUSLY HEREWITH, FC MEMBER WILL MAKE A
PAYMENT TO NYTC MEMBER OF $469,758.92.  IN CONSIDERATION OF SUCH PAYMENT, 10,000
SQUARE FEET OF FAR LOCATED ON THE ROOF OF THE IMPROVEMENTS AND MORE PARTICULARLY
DESIGNATED ON THE PLANS (AS DEFINED IN THE CONDOMINIUM DECLARATION) SHALL BECOME
A FC SPECIAL LIMITED COMMON ELEMENT AS DEFINED IN THE CONDOMINIUM DECLARATION.


9.             ASSIGNMENT OF FC MEMBER INTEREST.  NYTC MEMBER HEREBY CONSENTS TO
THE ASSIGNMENT BY ORIGINAL FC MEMBER TO FC MEMBER.  FROM AND AFTER THE DATE
HEREOF (BUT WITHOUT LIMITING FC MEMBER’S ASSUMPTION OF ALL OBLIGATIONS AND
LIABILITIES OF ORIGINAL FC MEMBER UNDER THE OPERATING AGREEMENT, INCLUDING THOSE
ACCRUING PRIOR TO THE DATE HEREOF), “FC MEMBER” SHALL MEAN FC EIGHTH AVE., LLC. 
AS A RESULT OF THE ASSIGNMENT, INGREDUS SITE 8 SOUTH LLC IS NO LONGER A MEMBER
OF FC MEMBER.  FROM AND AFTER THE DATE HEREOF, ALL REFERENCES IN THE OPERATING

3


--------------------------------------------------------------------------------





AGREEMENT TO “ING BANK,” “ING ENTITY” AND “ING VASTGOED” AND ALL PROVISIONS
APPLICABLE TO OR BENEFITING SUCH PARTIES ARE HEREBY DELETED.


10.           OPERATING AGREEMENT RATIFIED.  IN ALL OTHER RESPECTS, EXCEPT AS
MODIFIED HEREBY, THE OPERATING AGREEMENT REMAINS UNMODIFIED AND IN FULL FORCE
AND EFFECT.

[the remainder of this page is intentionally blank]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and date first above written.

 

 

FC EIGHTH AVE., LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

By:

FC 42 Hotel LLC, a Delaware limited
liability company, its managing member

 

 

 

 

 

 

 

 

 

By:

FCDT Corp., a New York
corporation, its managing member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David L. Berliner

 

 

 

 

 

 

 

Name: David L. Berliner

 

 

 

 

 

 

Title: Sr. Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NYT REAL ESTATE COMPANY LLC, a New York
limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Richieri

 

 

 

 

 

Name: Kenneth Richieri

 

 

 

 

Title: Manager

 


--------------------------------------------------------------------------------